DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to the patent eligibility,  the claims 1-8 are process and product claim that receives RRC signal, downlink control information, PDSCH, phase tracking reference signal (PTRS), and determine a frequency density of the PTRS.and associated the resource element of the PTRS with resources blocks related via TCI states.  The examiners determined claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, pursuant to MPEP 2106.  
For example, MPEP 2106 III.A provides
“Examples of claims that do not recite mental processes because they cannot be practically performed in the human mind include:
• a claim to a method for calculating an absolute position of a GPS receiver and an absolute time of reception of satellite signals, where the claimed GPS receiver calculated pseudoranges that estimated the distance from the GPS receiver to a plurality of satellites, SiRF Tech., 601 F.3d at 1331-33, 94 USPQ2d at 1616-17;
• a claim to detecting suspicious activity by using network monitors and analyzing network packets, SRI Int’l, 930 F.3d at 1304;
• a claim to a specific data encryption method for computer communication involving a several-step manipulation of data, Synopsys., 839 F.3d at 1148, 120 USPQ2d at 1481 (distinguishing the claims in TQP Development, LLC v. Intuit Inc., 2014 WL 651935 (E.D. Tex. Feb. 19, 2014)); “
	The examiner determined that the claimed process and product claim cannot be practically performed in the human mind because human mind could no receive and/or observe wireless signals without aid of supplicated physical instruments, and the subsequent determination and association step cannot be completed in human mind without aid of computer equipment with specialized algorithms.  

	With respect to the allowability, while the steps of receiving RRC, DCI, PDSCH and PTRS are not novel, the particular algorithms, namely 
that based on (i) non overlapping of certain resource blocks (ii) DMRS ports  within CDM group (iii) PTRS antenna port being related with a lowest index among the DMRS ports: to determine a frequency density of the PTRS and to associate resource element mapping of PTRS with resource blocks related to TCI states, 
are novel.   Combined with remaining limitations, it placed the application into the condition of allowance. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527. The examiner can normally be reached 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468